I concur in the foregoing opinion and judgment. I do so because I agree with my associates that the law is so written. One may be permitted, however, to express the regret that the law itself is not otherwise. Touching a public utility operating wholly within the corporate limits of a municipality, no reason can be perceived why its regulation and control might not with propriety be intrusted to the municipal authorities; but the condition is very different where the operations of the utility extend beyond the boundaries of a city, and where its services are rendered to several or to many other communities and cities. In such cases it is manifest that the welfare of all concerned — of the utility, of the public, and of the state — is best conserved by placing the whole control under a single board or commission — in this state, the railroad commission — empowered to adjust all questions which may arise, in the light of all interests entitled to consideration. But, as pointed out, our laws are designedly framed so as not to do this thing, and, as framed, they must be given effect.